Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 08/06/2021.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 08/06/2021 with respected to the rejection of Shin Jae Hyson have been fully considered and are persuasive (see pages 10-13 of an amendment filed 08/06/21).  The rejection of Shin Jae Hyson has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Shin Jae Hyson, Tanaka Toshiaki and Kim Seung-Bum taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “receiving a data write command; performing, based on the data write command, a first program operation on some wordlines among the plurality of wordlines connected to the memory block; detecting at least one of the some wordlines on which the first program operation is performed as a no-coupled wordline; and performing, without the data write command, a second program operation on an open wordline on which the first program operation is not performed and adjacent to the no-coupled wordline” in a method of operating a nonvolatile device including a memory block that includes a plurality of memory cells and is connected to a plurality of wordlines as claimed in the independent claim 1.  Claims 2-18 are also allowed because of their dependency on claim 1; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to “a row decoder configured to select the plurality of memory cells included in the memory block on a wordline by wordline basis; and a control circuit configured to receive a data write command, to perform a first program operation on some wordlines among the plurality of wordlines connected to the memory block based on the data write command, to detect at least one of the some wordlines on which the first program operation is performed as a no-coupled wordline, and to perform a second program operation on an open wordline on which the first program operation is not performed and adjacent to the no-coupled wordline without the data write command” in a nonvolatile memory device as claimed in the independent claim 19; or
Per claim 20: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “performing, by the nonvolatile memory device, a dummy program operation on memory cells connected to an (X+1)-th wordline on which the normal program operation is not performed and adjacent to the X-th wordline without the data write command; transmitting, by the memory controller, a data read command and a read address corresponding to the write address to the nonvolatile memory device; performing, by the nonvolatile memory device, a read operation on all of the memory cells connected to the first through X-th wordlines on which the normal program operation is performed based on the data read command, the read address and a read voltage having a same level; and transmitting, by the nonvolatile memory device, the target data to the memory controller as a result of the read operation” in a method of operating a memory system including a memory controller and a nonvolatile memory controller by the memory controller as claimed in the independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.